Title: From John Adams to Daniel Roberdeau, 9 December 1777
From: Adams, John
To: Roberdeau, Daniel


     
      My dear Sir
      Braintree Decr 9. 1777
     
     I have never found an Opportunity, of presenting my Respects to you, Since I left York Town, till now. We had as prosperous, and pleasant a Journey, as bad Weather and worse Roads would admit: But I had great Pleasure in observing the growing Confidence of the People all along the Journey, in the Justice, Stability and Success of our great and glorious Cause.
     In this Part of the Continent We are very inquisitive after News, from the two grand Armies, and interest ourselves much in the Fate of Philadelphia: but otherwise we enjoy as much Tranquility, as if all the World were Quakers in Practice as well as Principle.
     Finances, Revenues, Taxes, employ all the Thoughts of the People here: indeed every Thing else, is considered here as easy, and safe: But they find the Subject of American Finances, an unfathomable Gulph.
     I found the Same Complaints here as in York Town, nothing to be bought for Money, all Business done by Barter. What shall be done in this Case?
     
     Our only Remedies, are Taxation and Aeconomy. Taxes as large as the People of America can possibly bare, even if they were better disposed than they are would not answer the public demands, without an Aeconomy more severe than the Army, the People or their Representatives in the several Assemblies or even in Congress seem at present to have any Idea of.
     Profusion, has been So long and So universally practiced, that it seems a Work of great Difficulty, to put it out of Fashion, and to introduce Frugality in its Place: But it must be done, or We cannot maintain an Army.
     But I must change my Subject.
     The Complaint of the Want of Secretaries and Clerks, before I left you, occasions my proposing to the Bearer of this Letter, Mr. John Thaxter, to take a Ride to York Town. His Character and Qualifications are very good. And I should be greatly obliged to you for your kind Patronage of him, as far as may be consistent with the public Good. I have written to my Colleagues concerning him. Stranger as he is, he may be puzzled to get Lodgings. If you can give him any Advice or Assistance, in procuring them I shall esteem it an Additional Favour.
     
      Mrs. Adams, joins with me, in most respectfull Compliments to you Mrs. Clymer, Miss Betsy, and the whole Family. I am
     
    